ORDER
PER CURIAM.
Before us is a Report and Recommendation of the Board on Professional Responsibility recommending that Respondent be disbarred under D.C.Code § ll-2503(a) (1989) for conviction of an offense involving moral turpitude. Respondent was convicted in a jury trial on 62 counts of a 67-count indictment, arising from a complicated scheme of immigration fraud. Those convictions include wire fraud and mail fraud, both of which have been determined by this court to be crimes of moral turpitude per se, see In re Bond, 519 A.2d 165, 166 (D.C.1986). Bar Counsel has filed with' this court a certified copy of the opinion of the United States Court of Appeals for the *1106Fourth Circuit, dated November 24, 1992, affirming all of Respondent’s convictions. See United States v. Cooper, 982 F.2d 133 (4th Cir.1992) (consolidated appeal with United States v. Oloyede). Accordingly, it is
ORDERED that respondent, Clifford C. Cooper, is disbarred from the practice of law in the District of Columbia pursuant to D.C.Code § ll^OSia).1

. Respondent has been temporarily suspended from the practice of law in the District of Columbia since this court’s order of August 7, 1991, based on his convictions in the trial court pending appeal. Respondent’s attention is called to the provisions of D.C.Bar R. XI, §§ 14, 16(c).